DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 4, 11, 14 and 20-21 are cancelled.
Claims 1, 9, 16 and 22 are amended.
Claims 1-3, 5-10, 12-13, 15-19 and 22-23 are pending.
Response to Arguments
Interview Summary
An interview was conducted with the applicant(s) to discuss a proposal of amendments that would overcome 35 112(a),(b) rejections. However, it was put forth that the examiner would review the amended claims, including unclear scope rejection set forth in the previous office action and provide further analysis to the applicant with potentially  minor amendments to the amended claims, if necessary.  Thus herein, the Examiner provides further analysis of the claims below in view of unclear scope and suggests that a further interview be conducted once the Applicant has had a chance to review the analysis below.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3, 5-10, 12-13, 15-19 and 22-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope

Claim 1 recites, “…each of the plurality of user devices  being associated with a user profile, including a quantity of tokens;” However it is not clear the relationship between the plurality of user devices and a user profile, in that is it unclear whether the Applicant is referring to a plurality of devices  that are related in some way to a single user profile, or to user profiles that that are each related to a plurality of user devices that also comprise a quantity of tokens. It is also not clear how the quantity of tokens are a part of the user profile in that whether  the user profile and the tokens are each stored in the plurality of devices. 
Claim 1 recites, “…suggesting a compensation amount…”. It is not clear as to whether one of ordinary skill would understand what function is being carried out in as much as whether how the function of “suggesting” is performed.
Claim 1 recites, “an artificial intelligence module generating the historical score…” It is not clear whether the Applicant is referring to the artificial intelligence module as part of the server platform, user device or apart from the claimed system.
Claim 1 recites, “receiving a token transfer request from a first user device…a designation of at least one other user device…” but also “the server platform receiving at least one assistance request from at least one user device,”. It is not clear whether the Applicant is referring to a first user device or one other user device.
Claim 1 recites, “… labeling a location…, and displaying a historical score….” The claim is silent as to what performs the steps of “labeling” and “displaying”. Therefore the claim does not particularly point out or claim the invention. For example, it is not clear whether “labeling a location…on the publicly visible map interface…” is performed by the information within the assistance request that is sent by the user device or that the function of “labeling” is performed by the server platform. It is also not clear what “labeling a location “ entails in as much as, the process of “labeling” is not clearly described or given definition in the Applicant’s specification.
 For example, it is not clear as to where the publicly visible map interface is displayed- on a display of the server of the server platform, on a display of the user device or apart from the claimed system.  Similarly, it is also not clear where the historical score is displayed. 
Claim 3 recites, “each of the plurality of user devices is associated with a vehicle…the vehicle…” It is not clear as to whether the plurality of user devices is related to a single vehicle, or  that at least one user device is related to at least one vehicle (one-to-one correspondence). It is also unclear how the user devices are “associated” with the vehicle.
Claim 8 recites, “the server platform is in further communication with at least one rules manager…” It is not clear whether the rules manager is part of the server platform or apart from the claimed system.
Claim 9 has similar issues to that of claim 1.
Claim 16 has similar issues to that of claim 1 and 9.
Claim 18 has similar issues to that of claim 3.
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).

Allowable Subject Matter
Claims 1-3, 5-10, 12-13, 15-19 and 22-23   may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692